Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  June 11, 2021                                                                     Bridget M. McCormack,
                                                                                                Chief Justice

  162332-3                                                                                  Brian K. Zahra
                                                                                          David F. Viviano
                                                                                      Richard H. Bernstein
                                                                                      Elizabeth T. Clement
                                                                                       Megan K. Cavanagh
  DENISE DOSTER,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellant,                                                                     Justices

  v                                                        SC: 162332-3
                                                           COA: 349560, 350941
                                                           Saginaw CC: 17-034216-CD
  COVENANT MEDICAL CENTER, INC.,
          Defendant-Appellee.

  _____________________________________/

        On order of the Court, the application for leave to appeal the September 17, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief addressing whether, when reviewing
  the record existing at the time the Saginaw Circuit Court ruled on the appellee’s motion
  for summary disposition and when that record is construed in the appellant’s favor, the
  evidence was sufficient to permit a reasonable trier of fact to conclude that age
  discrimination was a motivating factor in the appellee’s hiring decision and that its stated
  explanation was mere pretext for unlawful discrimination. See generally Hazle v Ford
  Motor Co, 464 Mich 456 (2001). In particular, the appellant should address any
  inferences arising from evidence that the hiring manager may have focused on job
  candidates’ respective ages, that there were irregularities in the candidate scoring system,
  and that the appellee’s stated rationale for its hiring decision varied from its originally-
  posted job description. See, e.g., Krohn v Sedwick James of Mich, Inc, 244 Mich App
  289, 298 (2001) (considering the probative value of “stray remarks”); George v
  Youngstown State Univ, 966 F3d 446, 466 (CA 6, 2020) (recognizing that “evidence
  suggest[ing] irregularities with the search process . . . can raise a genuine issue of fact as
  to whether an employer’s asserted reason is pretextual”). The appellant’s brief shall be
  filed by October 25, 2021, with no extensions except upon a showing of good cause. In
  the brief, citations to the record must provide the appendix page numbers as required by
  MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21 days of being
  served with the appellant’s brief. A reply, if any, must be filed by the appellant within 14
                                                                                                               2

days of being served with the appellee’s brief. The parties should not submit mere
restatements of their application papers.

        Other persons or groups interested in the determination of the issue presented in
this case may move the Court for permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 11, 2021
       b0608
                                                                             Clerk